In an action to recover damages for breach of contract, judgment, order amending judgment and order denying defendant’s motion to set aside the verdict and to grant a new trial, affirmed, with costs. No opinion. Young, Hagarty and Johnston, JJ., concur; Davis, J., dissents and votes to reverse and dismiss the complaint on the ground that the evidence does not sustain the determination reached at Trial Term that the plan of plaintiff was novel and that plaintiff was entitled to damages by reason of defendant’s use thereof in its publication. (See Shapiro v. Press Publishing Co., Inc., 235 App. Div. 698.) Lazansky, P. J., not voting.